DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 12/2/2021, no claims are cancelled; claims 1-20 have been amended, and no new claims have been added. Therefore, claims 1-20 are still presently pending in the application.

Specification
The specification is object to because:
3.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrase “In some examples;” “described herein” and “Example techniques described herein”. The abstract should not contain “In some examples;” “described herein” and “Example techniques described herein”. The office suggests deleting these phrases from the abstract. Correction is required.

4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Double Patenting
5.	Claims 1-20 are directed to the same invention as that of claims 1-20 of commonly assigned Patent 11,210,324. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
The claims for the related patent and application, in order to show the same claimed invention are listed below:
U.S. Patent 11,210,324
Current application 17/540,655
Claim 1:

A system comprising: one or more processors; and 
a computer storage media including instructions for a relation extraction framework, that, when executed by the one or more processors, cause the relation extraction framework to perform operations comprising:

processing at least two sentences of a document; 

determining a plurality of inter-sentential paths between a first entity in a first sentence of the at least two sentences and a second entity in a second sentence of the at least two sentences; 


applying a classifier to each inter-sentential path;

identifying, by the classifier for each inter-sentential path, a relation between the first entity and the second entity based on the inter-sentential path; and 

identifying, by the classifier from the plurality of inter-sentential paths, a shortest distance path between the first entity and the second entity.
Claim 1:

A system comprising: one or more processors; 
a computer storage media including instructions for a relation extraction framework, that, when executed by the one or more processors, cause the relation extraction framework to perform operations comprising:

processing at least two sentences; 


determining a plurality of inter-sentential paths between a first entity in a first sentence of the at least two sentences and a second entity in a second sentence of the at least two sentences; 


applying a classifier to [[the]] each inter-sentential path; 

identifying, for each inter-sentential path, a relation between the first entity and the second entity based on the inter-sentential path; and 


identifying, from the plurality of inter-sentential paths, a shortest distance path between the first entity and the second entity

Claim 2:

The system as claim 1 recites, the operations further comprising: 

receiving a training document comprising at least two related entities; and training one or more parameters of the classifier to identify a relation between the at least two related entities.
Claim 2 (Currently Amended): 

The system as claim 1 recites, the operations further comprising: 

receiving a training document comprising at least two related entities; and training one or more parameters of the classifier to identify a relation between the at least two related entities.
Claim 3:

The system as claim 2 recites, the operations further comprising:

identifying a path between the at least two related entities; 

training the one or more parameters to identify the path linking the at least two related entities; 

receiving a second training document comprising the path; and 

identifying a relation between a first related entity at the beginning of the path and a second related entity at the end of the path.
Claim 3 (Currently Amended):

The system as claim 2 recites, the operations further comprising: 

identifying a path between the at least two related entities; 

training the one or more parameters to identify the path linking the at least two related entities; 

receiving a second training document comprising the path; and 

identifying a relation between a first related entity at the beginning of the path and a second related entity at the end of the path.
Claim 4:
 
The system as claim 1 recites, wherein the determining the inter-sentential path between the first entity and the second entity further comprises: 

identifying a plurality of nodes in the document; 

identifying a plurality of edges in the document, wherein an edge comprises a dependency link between two nodes of the plurality of nodes; and 

combining two or more edges between the first entity and the second entity.
Claim 4 (Currently Amended): 

The system as claim 1 recites, wherein the determining the inter-sentential path between the first entity and the second entity further comprises: 

identifying a plurality of nodes; 


identifying a plurality of edges, wherein an edge comprises a dependency link between two nodes of the plurality of nodes; and 


combining two or more edges between the first entity and the second entity.
Claim 5:

The system as claim 4 recites, wherein the dependency link comprises one or more of: 
a discourse link; 
an adjacency link; or 
a co-reference link.
Claim 5 (Currently Amended): 

The system as claim 4 recites, wherein the dependency link comprises one or more of: 
a discourse link; 
an adjacency link; or 
a co-reference link.
Claim 6:

The system as claim 1 recites, wherein the first sentence and the second sentence are non-adjacent sentences in the document.
Claim 6 (Currently Amended):

The system as claim 1 recites, wherein the first sentence and the second sentence are adjacent sentences.
Claim 7:
 
The system as claim 1 recites, wherein the classifier identifies the relation between the first entity and the second entity based at least in part on one or more links of the inter-sentential path.
Claim 7 (Currently Amended): 

The system as claim 1 recites, wherein the classifier identifies the relation between the first entity and the second entity based at least in part on one or more links of the inter-sentential path.

Claim 8:

The system as claim 1 recites, wherein the classifier references a knowledge base to identify the relation between the first entity and the second entity.
Claim 8 (Currently Amended): 

The system as claim 1 recites, wherein the classifier references a knowledge base to identify the relation between the first entity and the second entity.
Claim 9:

A computer-implemented method, comprising: 

receiving a document comprising two or more sentences;
 
identifying a first entity in a first sentence and a second entity in a second sentence; 

determining a plurality of inter-sentential paths between the first entity and the second entity; 

applying a classifier to each inter-sentential path between the first entity and the second entity; 

identifying, by the classifier for each inter-sentential path, a relationship between the first entity and the second entity based on the inter-sentential path; and

identifying, by the classifier from the plurality of inter-sentential paths, a shortest distance path between the first entity and the second entity.
Claim 9 (Currently Amended): 

A computer-implemented method, comprising: 

receiving two or more sentences; 


identifying a first entity in a first sentence and a second entity in a second sentence;

determining a plurality of inter-sentential paths between the first entity and the second entity; 

applying a classifier to each inter-sentential path between the first entity and the second entity; and
 

identifying, for each inter-sentential path, a relationship between the first entity and the second entity based on the inter-sentential path.
Claim 10:

The method as claim 9 recites, further comprising storing the relationship between the first entity and the second entity in a knowledge base.
Claim 10 (Currently Amended): 

The method as claim 9 recites, further comprising storing the relationship between the first entity and the second entity in a knowledge base.

Claim 11:

The method as claim 9 recites, wherein determining a plurality of inter-sentential paths comprises: 

identifying a plurality of nodes in the document; and 

identifying a plurality of edges in the document, wherein an edge comprises a dependency link between two nodes of the plurality of nodes.
Claim 11 (Currently Amended): 

The method as claim 9 recites, wherein determining a plurality of inter-sentential paths comprises: 

identifying a plurality of nodes; and 


identifying a plurality of edges, wherein an edge comprises a dependency link between two nodes of the plurality of nodes.
Claim 12:

The method as claim 11 recites, wherein the dependency link comprises an inter-sentential link.
Claim 12 (Currently Amended): 

The method as claim 11 recites, wherein the dependency link comprises an inter-sentential link.
Claim 13:

The method as claim 11 recites, wherein the dependency link comprises at least one of: 
a discourse link; 
an adjacency link; or 
a co-reference link.
Claim 13 (Currently Amended): 

The method as claim 11 recites, wherein the dependency link comprises at least one of: 
a discourse link; 
an adjacency link; or 
a co-reference link.
Claim 14:

The method as claim 9 recites, further comprising: 

receiving a training document comprising at least two related entities; and 

training one or more parameters of the classifier to identify the relationship between the at least two related entities.
Claim 14 (Currently Amended): 

The method as claim 9 recites, further comprising: 

receiving a training document comprising at least two related entities; and 

training one or more parameters of the classifier to identify the relationship between the at least two related entities.
Claim 15:

The method as claim 14 recites, further comprising: 

identifying a path between the at least two related entities; 

training the one or more parameters to identify the path linking the at least two related entities;

receiving a second training document comprising the path; and 

identifying a relation between a first related entity at the beginning of the path and a second related entity at the end of the path
Claim 15 (Currently Amended): 

The method as claim 14 recites, further comprising: 

identifying a path between the at least two related entities; 

training the one or more parameters to identify the path linking the at least two related entities; 

receiving a second training document comprising the path; and 

identifying a relation between a first related entity at the beginning of the path and a second related entity at the end of the path.
Claim 16:

A computer storage medium having thereon computer-executable instructions, the computer-executable instructions responsive to execution configuring a device to perform operations comprising: 

receiving a document comprising two or more sentences; 

identifying a first entity in a first sentence and a second entity in a second sentence; 

determining a plurality of inter-sentential paths between the first entity and the second entity; 

applying a classifier to each inter-sentential path between the first entity and the second entity; 

identifying, by the classifier for each inter-sentential path, a relationship between the first entity and the second entity based on the inter-sentential path; and 

identifying, by the classifier from the plurality of inter-sentential paths, a shortest distance path between the first entity and the second entity.
Claim 16

A computer storage medium having thereon computer-executable instructions, the computer-executable instructions responsive to execution configuring a device to perform operations comprising: 

receiving two or more sentences; 


identifying a first entity in a first sentence and a second entity in a second sentence; 

determining a plurality of inter-sentential paths between the first entity and the second entity; 

applying a classifier to each inter-sentential path between the first entity and the second entity; 

identifying, for each inter-sentential path, a relationship between the first entity and the second entity based on the inter-sentential path; and  


identifying, from the plurality of inter-sentential paths, a shortest distance path between the first entity and the second entity.
Claim 17:

The computer storage medium as claim 16 recites, further comprising storing the relationship between the first entity and the second entity in a knowledge base.

Claim 17 (Currently Amended):

The computer storage medium as claim 16 recites, further comprising storing the relationship between the first entity and the second entity in a knowledge base.
Claim 18:

The computer storage medium as claim 16 recites, wherein determining a plurality of inter-sentential paths comprises: 

identifying a plurality of nodes in the document; and 

identifying a plurality of edges in the document, wherein an edge comprises a dependency link between two nodes of the plurality of nodes.

Claim 18 (Currently Amended):

The computer storage medium as claim 16 recites, wherein the identifying determining a plurality of inter-sentential paths 

identifying a plurality of nodes; and 


identifying a plurality of edges, wherein an edge comprises a dependency link between two nodes of the plurality of nodes.
Claim 19:

The computer storage medium as claim 16 recites, further comprising: 

receiving a training document comprising at least two related entities; and 

training one or more parameters of the classifier to identify the relationship between the at least two related entities.
Claim 19 (Currently Amended):

The computer storage medium as claim 16 recites, further comprising: 
receiving a training document comprising at least two related entities; and 

training one or more parameters of the classifier to identify the relationship between the at least two related entities.
Claim 20:

The computer storage medium as claim 19 recites, further comprising:

identifying a path between the at least two related entities; 

training the one or more parameters to identify the path linking the at least two related entities; 

receiving a second training document comprising the path; and 

identifying a relation between a first related entity at the beginning of the path and a second related entity at the end of the path.
Claim 20 (Currently Amended):

The computer-readable medium as claim 19 recites, further comprising: 

identifying a path between the at least two related entities; 

training the one or more parameters to identify the path linking the at least two related entities; 

receiving a second training document comprising the path; and 

identifying a relation between a first related entity at the beginning of the path and a second related entity at the end of the path.



Claim Objections
6.	Claims 22, 25-26 and 28 are objected to because of the following informalities:  
	In regards to claim 1, a period “ . ” is missing at the end of the claim.
In regards to claim 18, a semi-colon “;” is missing after “plurality of inter-sentential paths”. Also, it seems the phrase “the identifying” in line 2 of the claim should be deleted because as the claim is written the language of “the identifying determining a plurality of” does not make grammatical sense.
Appropriate corrections/clarifications are required.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/3/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164